                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

FAIZ SIDDIQUI,                                   :        CIVIL ACTION NO.
      Plaintiff,                                 :        3:18-CV-00839 (JCH)
                                                 :
v.                                               :
                                                 :
ERIC ROCHELEAU                                   :        DECEMBER 10, 2018
     Defendant.                                  :


                      RULING RE: MOTION TO DISMISS (DOC. NO. 19)

I.      INTRODUCTION

        Plaintiff Faiz Siddiqui (“Siddiqui”), a citizen and resident of the United Kingdom,

brings this action against Connecticut police officer Eric Rocheleau (“Rocheleau”) in his

individual capacity. See generally Amended Complaint (“Am. Compl.”) (Doc. No. 3).

Siddiqui alleges that Rocheleau committed various constitutional and state law

violations in connection with his ongoing criminal investigation of Siddiqui for

harassment of Erum Majid Randhawa (“Randhawa”). Id. Rocheleau now moves to

dismiss Siddiqui’s Amended Complaint in its entirety. See generally Motion to Dismiss

(“Mot. to Dismiss”) (Doc. No. 19).

        For the reasons set forth below, Rocheleau’s Motion to Dismiss is granted.

II.     BACKGROUND1

        Siddiqui is a citizen of the United Kingdom and a resident of London. Am.

Compl. at ¶ 3. Rocheleau is a Connecticut resident and is employed as a police officer




        1
          For the purposes of deciding this Motion to Dismiss, the court accepts all well-pleaded factual
allegations in the Amended Complaint as true and draws all reasonable inferences in Siddiqui’s favor.
Crawford v. Cuomo, 796 F.3d 252, 256 (2d Cir. 2015).

                                                     1
by the West Hartford Police Department. Id. at ¶ 4. Randhawa, the complainant in the

underlying criminal case against Siddiqui, is also a Connecticut resident. Id. at ¶ 6.

        In 2006, Siddiqui became acquainted with Randhawa while visiting his aunt in

Connecticut. Id. at ¶ 7. After Siddiqui returned to London, he attempted to continue the

relationship with Randhawa. Id. at ¶ 8. However, Randhawa lost interest in Siddiqui in

2007, and the two had no further contact until 2012. Id.

        Some time before 2012, Siddiqui started to suspect that Randhawa had been

defaming him. Id. at ¶ 9. On the advice of counsel, he emailed Randhawa in August

2012, to express “his dismay at her conduct,” but then had no further contact with her

until early 2015. Id.

        On January 1, 2015, Siddiqui learned that Randhawa had been viewing his

information on the internet. Id. at ¶ 10. In response, Siddiqui called Randhawa once,

but did not connect with her and did not leave a message. Id. At that time, Siddiqui

was enrolled in a graduate business school program at Northwestern University in

Illinois. Id.

        In March 2015, Randhawa complained to Rocheleau that Siddiqui was harassing

her. Id. at ¶ 11. In response, Rocheleau visited Siddiqui’s aunt and uncle, both of

whom lived in Connecticut. Id. at 12. Rocheleau threatened that, if they did not provide

him with Siddiqui’s phone number, “they would be treated as felons and arrested.” Id.

In addition, Rocheleau called the Dean of Siddiqui’s business school and falsely stated

that Siddiqui was living and working in the United States in violation of his student visa.

Id. While speaking with Siddiqui’s father in May 2015, Rocheleau also represented that

Siddiqui would be arrested and internationally extradited to the United States to face



                                             2
criminal charges on the next occasion that he attempted to travel outside of the United

Kingdom. Id.

       On April 24, 2015, Rocheleau applied for a search warrant in Connecticut state

court to obtain certain text messages and phone records from Siddiqui’s cell phone. Id.

at ¶ 18; see generally Exhibit 1, Am. Compl. (“Search Warrant Application”) (Doc. No.

3). Although the state court issued the search warrant, Rocheleau did not provide

Siddiqui with a copy of the warrant, and Siddiqui did not discover that his phone records

had been searched and seized until October 30, 2017. Id. at ¶¶ 20–23.

       On May 22, 2015, Rocheleau applied for a warrant for Siddiqui’s arrest on a

charge of Harassment in the Second Degree in violation of section 53a-183 of the

Connecticut General Statutes. Id. at ¶ 30; see generally Exhibit 2, Am. Compl. (“Arrest

Warrant Application”) (Doc. No. 3). The warrant was signed by a state court judge and

then “lodged with the United States Department of Homeland Security.” Id. at ¶ 31.

Due to this outstanding arrest warrant, Siddiqui has not traveled to the United States for

the past three years and, as a result, has not completed his graduate business program

at Northwestern University. Id. at ¶¶ 32, 33.

       On May 18, 2018, Siddiqui filed this action against Rocheleau. See generally

Complaint (“Compl.”) (Doc. No. 1). In his Amended Complaint, Siddiqui asserts federal

claims for violations of (1) his right of access to the courts under the First Amendment,

Am. Compl. at ¶ 24; (2) his right to be free of unreasonable searches and seizures

under the Fourth Amendment, id. at ¶ 26; (3) his right to travel under the First, Fourth,

and Fourteenth Amendments, id. at ¶ 32; (4) his right to be free of false arrest and

imprisonment under the Fourth Amendment, id. at ¶ 35; (5) his right to substantive due



                                             3
process under the Fourteenth Amendment, id. at ¶ 37; and (6) his right to engage in

protected speech under the First Amendment, id. at ¶ 40. Siddiqui also asserts various

state law claims, including for intentional infliction of emotional distress. Id. at ¶ 44.

       On July 9, 2018, Rocheleau filed a Motion to Dismiss all claims alleged in the

Amended Complaint. See generally Mot. to Dismiss. Rocheleau moves to dismiss

Siddiqui’s right to travel claim under Rule 12(b)(1) of the Federal Rules of Civil

Procedure for lack of subject matter jurisdiction. See Defendant’s Memorandum of Law

in Support of Motion to Dismiss (“Def.’s Mem.”) (Doc. No. 19-1) at 5. Rocheleau moves

to dismiss Siddiqui’s remaining claims under Rule 12(b)(6) for failure to state a claim.

See id.

III.   STANDARD OF REVIEW

       A.     Rule 12(b)(1) Lack of Subject Matter Jurisdiction

       Under Federal Rule of Civil Procedure 12(b)(1), “[a] case is properly dismissed

for lack of subject matter jurisdiction . . . when the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). The plaintiff bears the burden of proving the existence of subject matter

jurisdiction. Id. In determining whether the plaintiff has met this burden, the court must

accept as true all factual allegations in the complaint and draw all reasonable inferences

in favor of the plaintiff. Carter v. Healthport Techs., LLC, 882 F.3d 47, 57 (2d Cir. 2016);

Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005).

       B.     Rule 12(b)(6) Failure to State a Claim

       Federal Rule of Civil Procedure 8(a) requires a complaint to plead “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

Proc. 8(a). To survive a motion to dismiss for failure to state a claim under Rule

                                               4
12(b)(6), that plain statement must allege facts sufficient to state a plausible claim for

relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). While this plausibility standard does not require

probability, it is not satisfied by “a sheer possibility that a defendant has acted

unlawfully” or by facts that are “merely consistent with a defendant’s liability.” Id.

(internal quotation marks omitted).

       In deciding a motion to dismiss under Rule 12(b)(6), the court must accept all

material factual allegations of the complaint as true and draw all reasonable inferences

in favor of the plaintiff. Crawford v. Cuomo, 796 F.3d 252, 256 (2d Cir. 2015).

However, the court is “not bound to accept as true a legal conclusion couched as a

factual allegation.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted). In those

instances, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. “[O]nly the facts alleged in the pleadings,

documents attached as exhibits or incorporated by reference in the pleadings, and

matters of which judicial notice may be taken” may be considered by the court.

Samuels v. Air Transp. Local 504, 992 F.2d 12, 15 (2d Cir. 1993).

IV.    DISCUSSION

       Rocheleau seeks to dismiss all of Siddiqui’s claims. See Mot. to Dismiss at 1.

To begin, Rocheleau argues that the court should abstain from exercising jurisdiction

over the Amended Complaint under the Younger abstention doctrine. See Def.’s Mem.

at 2. If the court determines that abstention is not warranted, Rocheleau argues that the

court lacks subject matter jurisdiction over Siddiqui’s right to travel claim because it is
                                              5
unripe, and that Rocheleau’s remaining causes of action fail to state a claim upon which

relief may be granted. See id. at 2–3. The court addresses each of these arguments in

turn, starting with the issue of abstention.

       A.     Abstention

       Rocheleau argues that, under Younger v. Harris, 401 U.S. 37 (1971), the court

should abstain and dismiss Siddiqui’s Amended Complaint because the suit interferes

with an ongoing state criminal proceeding, namely, the execution of a pending, state

court warrant for Siddiqui’s arrest. See Def.’s Mem. at 7–10. Specifically, Rocheleau

argues that Siddiqui is using federal court to mount an improper, collateral attack on the

validity of his arrest and search warrants. See id. at 8–9. Rocheleau contends that, if

Siddiqui wishes to challenge the lawfulness of these warrants, he should surrender

himself to Connecticut authorities and raise these challenges during the ensuing state

court criminal proceeding. See id. at 9.

       Under the Younger abstention doctrine, federal courts should generally refrain

from exercising jurisdiction over federal claims that “involve or call into question ongoing

state proceedings.” Diamond "D" Const. Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir.

2002). This doctrine, which is rooted in the principles of comity and federalism, “serves

the vital purpose of reaffirming the competence of the state courts, and acknowledging

the dignity of states as co-equal sovereigns in our federal system.” Spargo v. New York

State Comm'n on Judicial Conduct, 351 F.3d 65, 74–75 (2d Cir. 2003) (internal

quotation marks and alterations omitted).

       In this Circuit, application of Younger abstention depends on the nature of the

remedy being sought. While Younger abstention may apply to suits for injunctive or

declaratory relief, the Supreme Court has not decided whether it applies to claims for
                                               6
damages. See Kirschner v. Klemons, 225 F.3d 227, 238 (2d Cir. 2000). However, the

Second Circuit has reasoned that, “[w]hen money damages, as opposed to equitable

relief, are sought, it is less likely that unacceptable interference with the ongoing state

proceeding, the evil against which Younger seeks to guard, would result from the

federal court’s exercise of jurisdiction.” Id. Accordingly, the Second Circuit has held

that “abstention and dismissal are inappropriate when damages are sought, even when

a pending state proceeding raises identical issues and [the court] would dismiss

otherwise identical claims for declaratory and injunctive relief, but that a stay of the

action pending resolution of the state proceeding may be appropriate.” Id.

       In this case, Siddiqui’s Amended Complaint seeks “compensatory damages,

punitive damages, attorney fees, costs, and such equitable relief as this court may

deem to be fair and just.” Am. Compl. at ¶ 44. However, when arguing against the

application of Younger abstention to his case, Siddiqui represents in his Opposition brief

that he is “not seeking injunctive relief,” but is instead “seek[ing] money damages for

wrongdoing which already has taken place and to compensate him for injuries already

suffered as a result of that wrongdoing.” Plaintiff’s Brief in Opposition to Motion to

Dismiss (“Pl.’s Mem.”) (Doc. No. 20) at 8. In light of these representations and the

Amended Complaint’s failure to specify the form of equitable relief being sought, the

court treats Siddiqui’s suit as an action for damages only. See Nwachukwu v.

Connecticut Dep't of Labor, No. 3:13-CV-1539 JCH, 2014 WL 6633050, at *1 n.1 (D.

Conn. Nov. 20, 2014) (treating plaintiff’s suit as a damages suit when the plaintiff did not

argue otherwise and the only equitable remedy requested in the complaint was for




                                              7
“[s]uch further and equitable relief as the Court may deem appropriate”). Accordingly,

Younger abstention is not an appropriate basis for dismissing Siddiqui’s claims.2

        Although the Second Circuit has suggested that district courts have the power to

stay damages suits based on Younger abstention principles, see Kirschner, 225 F.3d at

238, it has also recognized that “[t]he decision as to whether to stay a federal action on

the ground that there is a related action pending in a state court is committed to the

sound discretion of the district court,” United States v. Pikna, 880 F.2d 1578, 1582 (2d

Cir. 1989). The court need not decide the propriety of issuing a stay in this case. In this

case, neither party has argued for a stay. Moreover, there are grounds for dismissing

Siddiqui’s claims which, as discussed below, avoid unduly infringing upon the state

criminal proceedings against Siddiqui. See Mancuso v. Dunbar, No. 3:08-CV-1018VLB,

2010 WL 466004, at *5 (D. Conn. Feb. 5, 2010) (declining to decide whether a stay

would be appropriate on the basis of abstention principles when plaintiff’s claims for

money damages could be dismissed on other grounds). The court will therefore

consider the merits of Siddiqui’s claims.

        B.      Right to Travel

        Siddiqui asserts that the pending arrest warrant has deprived him of his

constitutional right to travel to and within the United States. Am. Compl. at ¶¶ 31, 32. In

response, Rocheleau argues that Siddiqui’s right to travel claim is not ripe because

Siddiqui has not suffered an injury in fact. See Def.’s Mem. at 10. As a result,




         2
           To the extent that Siddiqui seeks equitable relief, that claim is dismissed as abandoned in light
of the representations that he made in his Opposition brief. See Moccio v. Cornell Univ., No. 09 CIV.
3601 (GEL), 2009 WL 2176626, at *4 (S.D.N.Y. July 21, 2009) (“This Court may, and generally will, deem
a claim abandoned when a plaintiff fails to respond to a defendant's arguments that the claim should be
dismissed.”), aff'd, 526 F. App'x 124 (2d Cir. 2013).

                                                     8
Rocheleau contends, the court lacks subject matter jurisdiction over this claim. Id.

Rocheleau also argues that the claim should be dismissed on its merits because

Siddiqui has not plausibly pled a violation of his constitutional right to travel. Id. at 5.

       The issue of “[r]ipeness is peculiarly a question of timing.” Nat'l Org. for

Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d Cir. 2013) (internal quotation marks

omitted). When a claim “depends upon contingent future events that may not occur as

anticipated, or indeed may not occur at all,” the claim is deemed unripe and therefore

not justiciable. Id. (internal quotation marks omitted). More precisely, the ripeness

doctrine imposes “two overlapping threshold criteria for the exercise of a federal court’s

jurisdiction,” both of which concern the issue of “whether a case has been brought

prematurely.” In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., 725 F.3d 65,

109, 110 (2d Cir. 2013).

       The first requirement of constitutional ripeness arises from Article III limitations

on judicial power, and it “prevents a federal court from entangling itself in abstract

disagreements over matters that are premature for review because the injury is merely

speculative and may never occur.” Id. at 110. The Second Circuit has described

constitutional ripeness as “a specific application of the actual injury aspect of Article III

standing.” Nat'l Org. for Marriage, 714 F.3d at 688. Thus, a plaintiff’s claim is

constitutionally ripe when it alleges “an invasion of a legally protected interest” that is

“actual or imminent,” rather than “conjectural or hypothetical.” Id. (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).

       The second requirement of prudential ripeness is “drawn from prudential reasons

for refusing to exercise jurisdiction.” In re MTBE Prod. Liab. Litig., 725 F.3d at 110.



                                               9
Unlike constitutional ripeness, prudential ripeness does not concern whether the case is

“a real or concrete dispute affecting cognizable current concerns of the parties within

the meaning of Article III.” Simmonds v. I.N.S., 326 F.3d 351, 357 (2d Cir. 2003).

Instead, it is “an important exception” to the exercise of jurisdiction that exists when “the

case will be better decided later and [when] the parties will not have constitutional rights

undermined by the delay.” Id. (emphasis in original). Thus, prudential ripeness is a

“tool that courts may use to enhance the accuracy of their decisions and to avoid

becoming embroiled in adjudications that may later turn out to be unnecessary[.]” Id.

To determine whether to abstain from a case on prudential ripeness grounds, courts in

this Circuit engage in a “two-step inquiry” that requires evaluation of “both the fitness of

the issues for judicial decision and the hardship to the parties of withholding court

consideration.” New York Civil Liberties Union v. Grandeau, 528 F.3d 122, 131–32 (2d

Cir. 2008). Under the fitness prong, the court must determine “whether the issues

sought to be adjudicated are contingent on future events or may never occur.” Id. at

132. Under the hardship prong, the court must assess whether “the challenged action

creates a direct and immediate dilemma for the parties.” Id. at 134.

       In this case, Siddiqui’s right of travel claim is both constitutionally and

prudentially ripe because Siddiqui alleges that the invasion of this right occurred in the

past. See Pl.’s Mem. at 9. Specifically, the Amended Complaint asserts that, as a

result of the arrest warrant being “lodged with the United States Department of

Homeland Security,” Siddiqui has been “deprived of his right to travel to and within the

United States for the past three years.” Am. Compl. at ¶¶ 31–32. Siddiqui further

alleges that he has suffered “substantial loss of income as a result of his inability to



                                             10
return to the United States to complete his graduate school education at Northwestern

University.” Id. at ¶ 33. Thus, Siddiqui’s claim does not depend upon contingent future

events that may never occur. Instead, the alleged invasion of a legally protected

interest, i.e., Siddiqui’s constitutional right to travel, has already occurred. Thus,

Siddiqui’s right to travel claim presents a concrete dispute within the meaning of Article

III, and there would be no benefit to delaying review of this cause of action. The court

therefore has jurisdiction to consider the merits of this claim.

        A necessary precondition of Siddiqui’s right to travel claim is that he has a right to

enter the United States.3 If Siddiqui, a citizen of the United Kingdom who presently

resides in London, does not have a constitutional right to enter the United States, then

logically he cannot have a constitutional right to travel within the United States.

Whether Siddiqui has a constitutionally protected right to enter the United States

depends, in turn, on his immigration status.

        It is well established that “an unadmitted and nonresident alien [ ] ha[s] no

constitutional right of entry to this country[.]” Kleindienst v. Mandel, 408 U.S. 753, 762

(1972); see also Trump v. Hawaii, 138 S. Ct. 2392, 2419 (2018) (“[F]oreign nationals

seeking admission have no constitutional right to entry.”). As the Supreme Court has

explained, “an alien seeking initial admission to the United States requests a privilege

and has no constitutional rights regarding his application, for the power to admit or

exclude aliens is a sovereign prerogative.” Landon v. Plasencia, 459 U.S. 21, 32

(1982). By contrast, a lawfully resident alien who voluntarily leaves the United States



        3
           The court notes that Siddiqui has not alleged violations to his right to travel internationally, which
is distinguishable from the right to travel within the United States. See Karpova v. Snow, 402 F. Supp. 2d
459, 471–72 (S.D.N.Y. 2005), aff'd, 497 F.3d 262 (2d Cir. 2007).

                                                      11
may, in certain circumstances, be entitled to due process before he can be denied

permission to reenter this country. See id. at 34–35 (holding that a resident alien who

left the United States for a few days was constitutionally entitled to a due process

hearing when the government sought to prevent his reentry to the country).

       In this case, Siddiqui has alleged no facts concerning his immigration status

during the alleged deprivation of his constitutional right to travel. Although Siddiqui

indicates that he had an “F1 student visa” at some point in time, Am. Compl. at ¶ 12, he

does not allege that he possessed that visa at the time of the alleged constitutional

violation. Courts, however, look to the foreigner’s immigration status at the time of the

denial of entry when determining whether the denial implicates the foreigner’s

constitutional rights. See Kleindienst v. Mandel, 408 U.S. 753, 756, 762 (1972) (holding

that an unadmitted and nonresident alien did not have a constitutional right of entry to

the United States, notwithstanding his prior lawful admissions to this country);

Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 213 (1953) (“For purposes

of the immigration laws, [ ] the legal incidents of an alien's entry remain unaltered

whether he has been here once before or not.”). Furthermore, even if Siddiqui

possessed a student visa at the time of the alleged constitutional violation, the court

notes that existing case law raises doubts as to whether possession of a student visa

alone would entitle Siddiqui to due process protections. See, e.g., Rahman v. McElroy,

884 F. Supp. 782, 786 (S.D.N.Y. 1995) (“[E]ven revocation of an entry visa issued to an

alien already within the country has no effect upon the alien's liberty or property

interests.”) (quoting Knoetze v. U.S., Dep't of State, 634 F.2d 207, 212 (5th Cir. 1981))

(internal quotation marks and alterations omitted); Am. Immigration Lawyers Ass'n v.



                                             12
Reno, 18 F. Supp. 2d 38, 45, 59–60 (D.D.C. 1998) (holding that the plaintiffs did not

have due process rights with respect to their admission into the United States, even

though they possessed valid tourist visas), aff'd, 199 F.3d 1352 (D.C. Cir. 2000). The

court, however, need not reach this issue because Siddiqui has not alleged that he

possessed a valid visa when he was allegedly deprived of his constitutional right to

travel. Accordingly, Siddiqui’s right to travel claim is dismissed for failure to state a

plausible cause of action.

       C.     Unreasonable Search & Seizure

       Siddiqui argues that Rocheleau’s search and seizure of his phone records was

unlawful because (1) Rocheleau failed to provide him with a timely copy of the search

warrant, as ordered by the state court; and (2) Rocheleau’s application for a search

warrant withheld “exculpatory information” that, if included, would have caused the state

court judge to decline to issue a search warrant for Siddiqui’s phone. Pl.’s Mem. at 11–

12. The court will address each of these alleged Fourth Amendment violations in turn.

              1.     Failure to Disclose Search Warrant

       Pursuant to section 54-33c of the Connecticut General Statutes, a copy of a

search warrant application must be given to the person named on the warrant within

forty-eight hours of the search. Conn. Gen. Stat. Ann. § 54-33c(b). However, a judge

“may, by order, dispense with the requirement of giving a copy of the affidavits to [such

a person] at such time[.]” Conn. Gen. Stat. Ann. § 54-33c(b). In his Amended

Complaint, Siddiqui alleges that Rocheleau asked a state court judge for permission to

delay disclosing the search warrant to Siddiqui. Am. Compl. at ¶ 21. Although the

judge denied this request, Rocheleau allegedly concealed the search warrant from

Siddiqui for more than two years. See id. at ¶ 23.

                                              13
        However, searches and seizures that violate state law do not necessarily violate

the Fourth Amendment. While “police enforcement practices . . . vary from place to

place and from time to time,” the Supreme Court has held that “the search and seizure

protections of the Fourth Amendment are [not] so variable, and [cannot] be made to turn

upon such trivialities.” Whren v. United States, 517 U.S. 806, 815 (1996) (internal

citations omitted). Thus, while “[a] State is free to prefer one search-and-seizure policy

among the range of constitutionally permissible options,” Virginia v. Moore, 553 U.S.

164, 174 (2008), “state restrictions do not alter the Fourth Amendment’s protections,” id.

at 176. Accordingly, the Second Circuit has held that “the Fourth Amendment does not

incorporate state procedural criminal law,” and that “the violation of [state] restrictions

will not generally affect the constitutionality of a seizure supported by probable cause.”

United States v. Bernacet, 724 F.3d 269, 277 (2d Cir. 2013) (emphasis in original).

Instead, “the touchstone of a federal court’s review of a state search warrant secured by

local police officials . . . is the Fourth Amendment and its requirements, and no more.”

United States v. Smith, 9 F.3d 1007, 1014 (2d Cir. 1993).

        In this case, Siddiqui’s allegations of Rocheleau’s failure to timely disclose the

search warrant merely state a violation of Connecticut law, not of the Fourth

Amendment.4 Siddiqui does not point to any authority suggesting that the Fourth

Amendment requires disclosure of a search warrant, and the court’s independent review

of the case law has not identified any such requirement. Accordingly, these allegations




        4
           Indeed, Siddiqui appears to concede this point in his Opposition brief when he notes that “[t]he
defendant persuasively argues that, as a matter of law, the defendant’s violation of the court’s express
command to disclose the warrant and its fruits to the plaintiff within not less than two weeks does not of
itself render his search and seizure unreasonable under Fourth Amendment law.” Pl.’s Mem. at 11.

                                                    14
do not plausibly state a Fourth Amendment violation. See Stanley v. Taylor, No. 3:15-

CV-1722-VLB, 2016 WL 1408078, at *3 (D. Conn. Apr. 8, 2016) (holding that violations

of section 54-33c of the Connecticut General Statutes do not support a constitutional

claim of unlawful search and seizure), appeal dismissed, No. 16-1171, 2016 WL

11113639 (2d Cir. Oct. 25, 2016).

               2.      Omission of Exculpatory Evidence

       Siddiqui also argues that Rocheleau’s search and seizure of his phone records

was unlawful because Rocheleau omitted exculpatory information from his application

for the search warrant. See Pl.’s Mem. at 11–12. Siddiqui asserts that the search

warrant would not have issued if the state judge had been aware of this information.

See id.

       Ordinarily, “the issuance of a warrant by a neutral magistrate, which depends on

a finding of probable cause, creates a presumption that it was objectively reasonable for

the officers to believe that there was probable cause, and a plaintiff who argues that a

warrant was issued on less than probable cause faces a heavy burden.” Golino v. City

of New Haven, 950 F.2d 864, 870 (2d Cir. 1991) (internal citations omitted). However,

under the Franks doctrine,5 “[a] plaintiff can demonstrate that her right not to be

searched absent a search warrant supported by probable cause was violated where [1]

the officer submitting the probable cause affidavit knowingly and intentionally, or with

reckless disregard for the truth, made a false statement in his affidavit or omitted




       5
         While the Franks doctrine arose in the context of criminal cases, the doctrine has been
extended to Fourth Amendment claims in civil suits. See Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir.
1994); Calderon v. City of New York, No. 14 CIV. 1082 PAE, 2015 WL 2079405, at *5 (S.D.N.Y. May 4,
2015 )

                                                 15
material information, and [2] that such false or omitted information was necessary to the

finding of probable cause.” McColley v. Cty. of Rensselaer, 740 F.3d 817, 823 (2d Cir.

2014) (internal quotation marks omitted).

       With respect to the first element, the plaintiff must allege that such omissions “are

designed to mislead, or [ ] are made in reckless disregard of whether they would

mislead, the magistrate.” United States v. Awadallah, 349 F.3d 42, 68 (2d Cir. 2003)

(quoting United States v. Colkley, 899 F.2d 297, 300–01 (4th Cir.1990)) (emphasis in

original). While recklessness may be inferred when information omitted from an

affidavit was “clearly critical” to the determination of probable cause, McColley, 740 F.3d

at 823, “misstatements or omissions caused by negligence or innocent mistakes” do not

state a plausible claim under the Franks doctrine, United States v. Rajaratnam, 719

F.3d 139, 153 (2d Cir. 2013) (internal quotation marks and alterations omitted).

Likewise, allegations of “mere intent to exclude information [are] insufficient.”

Awadallah, 349 F.3d at 67. The Second Circuit has further stressed that “[u]nsupported

conclusory allegations of falsehood or material omission” cannot support a challenge to

the validity of a warrant. Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir. 1994). Rather,

Franks requires the plaintiff to make “specific allegations.” Id.

       With respect to the second element of a Franks claim, courts in this Circuit use a

“corrected affidavit” analysis to determine whether the omitted information was

necessary to the magistrate’s finding of probable cause. McColley, 740 F.3d at 823. In

conducting this analysis, courts “look to the hypothetical contents of a ‘corrected’

application to determine whether a proper warrant application, based on existing facts

known to the applicant, would still have been sufficient to support arguable probable



                                             16
cause[.]” Id. (quoting Escalera v. Lunn, 361 F.3d 737, 743–44 (2d Cir. 2004)). While

“the law does not demand that an officer applying for a warrant volunteer every fact that

arguably cuts against the existence of probable cause,” the officer must “not omit

circumstances that are critical to its evaluation.” Id. (internal quotation marks omitted).

“The ultimate inquiry is whether, after putting aside erroneous information and material

omissions, there remains a residue of independent and lawful information sufficient to

support probable cause.” Awadallah, 349 F.3d at 65 (internal quotation marks omitted).

       In this case, Siddiqui fails to state a Fourth Amendment claim under the Franks

doctrine. The Amended Complaint only alleges that “[Rocheleau] withheld exculpatory

information from his application which would have caused [the state court judge] to

decline to issue the warrant had she known of it.” Am. Compl. at ¶ 18. Siddiqui does

not specify the nature or contents of this exculpatory information. Because Siddiqui

does not identify what material should have been added to Rocheleau’s search warrant

application, it is impossible for the court to conduct a corrected affidavit analysis.

Furthermore, Siddiqui does not allege any facts suggesting that Rocheleau acted

knowingly and intentionally when he omitted this information, nor are there any

allegations in the Amended Complaint from which to infer that these omissions were

clearly critical to the determination of probable cause. Accordingly, Siddiqui’s

conclusory allegations fail to satisfy either element of the Franks test, and his Fourth

Amendment claim for unreasonable search and seizure is dismissed.

       D.     Access to Courts

       Siddiqui alleges that Rocheleau violated his First Amendment right of access to

the courts by concealing the existence of the search warrant from Siddiqui for more than

two years. See Am. Compl. at ¶¶ 18–24.        In doing so, Rocheleau allegedly delayed
                                             17
Siddiqui from bringing claims against Rocheleau for the invasion of his privacy caused

by Rocheleau’s search and seizure of Siddiqui’s phone records. See id.

       To plead a violation of a right of access to the courts, a plaintiff must plausibly

allege that a defendant caused “actual injury,” that is, “actual prejudice with respect to

contemplated or existing litigation, such as the inability to meet a filing deadline or to

present a claim.” Lewis v. Casey, 518 U.S. 343, 348 (1996). As the Supreme Court

has explained, the right of access to the courts is not a “freestanding right,” id. at 351,

but rather is “ancillary to the underlying claim, without which a plaintiff cannot have

suffered injury by being shut out of court,” Christopher v. Harbury, 536 U.S. 403, 415

(2002). Thus, the plaintiff must allege facts demonstrating not only that a defendant

interfered with his access to the courts, but also that “such conduct materially prejudiced

a legal action he sought to pursue.” Covino v. Reopel, 108 F.3d 1369, 1997 WL

138856, at *1 (2d Cir. 1997) (quoting Smith v. O'Connor, 901 F.Supp. 644, 649

(S.D.N.Y. 1995) (Sotomayor, J.).

       In this case, Siddiqui’s pleadings do not satisfy the actual injury requirement for

an access to courts claim. While the concealment of the search warrant may have

delayed Siddiqui from bringing his claims for unconstitutional search and seizure,

Siddiqui has not alleged facts suggesting that this delay has prejudiced his claims in any

way. Notably, the two-year delay has not prevented Siddiqui from bringing privacy

invasion claims against Rocheleau, as evidenced by Siddiqui’s filing of the instant suit in

this court. See Gittens v. Sullivan, 848 F.2d 389, 390 (2d Cir.1988) (noting that the

plaintiff’s filings in the instant suit were indicative that the plaintiff had meaningful access

to the courts). Nor does the Amended Complaint suggest that the delay has impaired



                                              18
Siddiqui’s ability to present the claims that he has brought against Rocheleau. Instead,

Siddiqui has alleged “mere delays without any resulting prejudice,” and courts in this

Circuit have routinely concluded that such allegations “do not rise to the level of a

constitutional violation.” Sheppard v. Lee, No. 10 CIV. 6696 GBD JLC, 2011 WL

6399516, at *2 (S.D.N.Y. Dec. 20, 2011) (quoting Henry v. Annetts, No, 08 Civ.

286(LAP), 2010 WL 3220332, at *3 (S.D.N.Y. 2010)); see also Zigmund v. Solnit, 165

F.3d 16, 1998 WL 769747, at *1 (2d Cir. 1998) (“A two-week delay without further

consequences is de minimis and does not satisfy the actual injury requirement.”).

Accordingly, Siddiqui’s access to court claim is dismissed for failure to plausibly allege

actual injury to a meritorious claim.

       E.     False Arrest & Imprisonment

       The Amended Complaint asserts claims for false arrest and imprisonment under

the Fourth Amendment. See Am. Compl. at ¶¶ 34–35. It specifically alleges that the

issuance of the arrest warrant unlawfully deprived Siddiqui of his liberty because

Siddiqui faces immediate arrest and imprisonment should he return to the United

States. Id. at ¶ 35. In his Opposition brief, however, Siddiqui abandons his Fourth

Amendment claim for false arrest and imprisonment. See Pl.’s Mem. at 12–14. In

particular, he accepts Rocheleau’s argument that the Amended Complaint does not

plausibly allege two elements of a Fourth Amendment claim for false arrest and

imprisonment, namely: (1) favorable termination of the underlying criminal prosecution,

and (2) deprivation of liberty that is cognizable under the Fourth Amendment. See id. at

12. Siddiqui represents that, “while the Fourth Amendment claim asserted in Count

Four may be dismissed, the motion to dismiss must be denied as to the plaintiff’s state

law false imprisonment claim and also should be denied regarding his state law false
                                            19
arrest claim.” Id. at 14. In light of these representations, Siddiqui’s Fourth Amendment

claim for false arrest and imprisonment is deemed abandoned, and dismissal of that

claim is therefore warranted. See Brandon v. City of New York, 705 F. Supp. 2d 261,

268 (S.D.N.Y. 2010) (collecting cases that dismissed plaintiffs’ claims on the grounds of

abandonment for failure to address defendants’ arguments).

       Even if Siddiqui had not abandoned his Fourth Amendment claim for false arrest

and imprisonment, dismissal would still be warranted for the following reasons. First, a

plaintiff may only bring a claim of false arrest or imprisonment when he has suffered a

deprivation of liberty prior to the issuance of legal process, such as when the plaintiff

was subjected to a warrantless arrest. See Singer v. Fulton Cty. Sheriff, 63 F.3d 110,

116–17 (2d Cir. 1995). Where the deprivation of liberty has been effected pursuant to

legal process, such as an arrest made pursuant to a warrant, the proper cause of action

is one for malicious prosecution. See id. at 117; see also Wright v. Stephens, No. 3:17-

CV-01499 (MPS), 2018 WL 3241352, at *2 (D. Conn. July 3, 2018) (“For a plaintiff to

allege a cause of action for malicious prosecution under § 1983, the plaintiff must show

a deprivation of liberty pursuant to legal process – meaning either post-arraignment or

as a result of arrest pursuant to warrant. Deprivations of liberty from the moment of

warrantless arrest until arraignment are not pursuant to legal process, and therefore

implicate the separate tort of false arrest.”) (internal quotation marks and alterations

omitted). Here, Siddiqui’s alleged deprivation of liberty occurred pursuant to legal

process because it occurred as a result of the issuance of a warrant for his arrest. See

Am. Compl. at ¶ 35. Therefore, Siddiqui has failed to plausibly allege a claim for false

arrest and imprisonment under the Fourth Amendment.



                                             20
       Moreover, even if the court treats Siddiqui’s claim as one for malicious

prosecution, the Amended Complaint fails to plausibly allege the requisite elements. As

the Second Circuit has explained, “the merits of a claim for malicious prosecution under

Section 1983 are governed by state law.” Spak v. Phillips, 857 F.3d 458, 461 (2d Cir.

2017). Under Connecticut law, a plaintiff asserting malicious prosecution must prove,

inter alia, that “the criminal proceedings have terminated in favor of the plaintiff.” Id. at

462 n.1 (internal quotation marks omitted). In light of the pending warrant for Siddiqui’s

arrest, it is undisputed that the criminal proceedings against Siddiqui have not

terminated, much less terminated in Siddiqui’s favor. Accordingly, the Amended

Complaint also fails to allege facts that plausibly support a malicious prosecution claim

under the Fourth Amendment.

       For the above reasons, Siddiqui’s Fourth Amendment claim for false arrest and

imprisonment is dismissed.

       F.     Freedom of Speech

       Siddiqui argues that Rocheleau violated his First Amendment right to free speech

by falsely representing in the arrest warrant application that “[Siddiqui] had made three

telephone calls to [Randhawa’s] employers, describing [Randhawa] in pejorative terms

and questioning her suitability for her employment position.” Am. Compl. at ¶ 39. In the

Amended Complaint, however, Siddiqui also “unequivocally denies making any of these

phone calls.” Id. at ¶ 40. The court is troubled by Siddiqui’s attempt to base his First

Amendment claim on speech that he denies ever occurred. However, even if the court

were to assume that Siddiqui had made the three calls to Randhawa’s workplace, his

First Amendment claim would fail as a matter of law.



                                              21
       Siddiqui appears to argue that, because these calls constitute protected speech,

the state may not use them as a basis for prosecuting him for harassment under section

53a-183 of the Connecticut General Statutes. See id. at ¶¶ 39–40; Pl.’s Mem. at 16–17.

In response, Rocheleau argues that these calls were evidence of Siddiqui’s intent to

harass Randhawa, and they therefore could be included in the arrest warrant

application without violating the First Amendment. See Def.’s Mem. at 23–25.

       Section 53a-183(a) provides in relevant part:

       A person is guilty of harassment in the second degree when . . . (2) with
       intent to harass, annoy or alarm another person, he communicates with a
       person by telegraph or mail, by electronically transmitting a facsimile
       through connection with a telephone network, by computer network, as
       defined in section 53a-250, or by any other form of written communication,
       in a manner likely to cause annoyance or alarm; or (3) with intent to harass,
       annoy or alarm another person, he makes a telephone call, whether or not
       a conversation ensues, in a manner likely to cause annoyance or alarm.

Prosecution under section 53a-183 violates the First Amendment when it is based on

the content of protected speech, rather than on the manner in which it is spoken. See

State v. Moulton, 310 Conn. 337, 352–356, 362–363 (2013); see also State v. Nowacki,

155 Conn. App. 758, 782 (2015). However, as the Second Circuit has explained, the

state may rely on the content of a communication to establish the defendant’s intent to

harass without infringing on First Amendment protections. See Gormley v. Dir.,

Connecticut State Dep't of Prob., 632 F.2d 938, 943 (2d Cir. 1980) (“[T]he trial court's

instruction to the jury to consider the language used by appellant in the course of the

telephone call not only was permissible; it was indispensable to a proper determination

of whether the statutory requirement of ‘intent to harass’ had been proven.”). In other

words, the factfinder in a harassment case, brought pursuant to section 53a-183, is

“entitled to consider the language used during the course of the telephone call, but

                                            22
solely for the purpose of determining whether the state had established the element of

intent.” Moulton, 310 Conn. at 353 (citing Gormley, 632 F.2d at 943).

      In this case, the Amended Complaint provides no plausible basis for reasonably

concluding that the state’s criminal prosecution of Siddiqui was impermissibly based on

the content of the phone calls made to Randhawa’s place of employment. Siddiqui

does not dispute Rocheleau’s claim that the language used in these phone calls

provides evidence that the calls were made with the intent to harass Randhawa. See

Def.’s Mem. at 24. Instead, Siddiqui argues that the calls cannot be used as evidence

against him because they were made to third parties (i.e., Randhawa’s employers),

rather than to Randhawa herself. See Pl.’s Mem. at 17. However, “[a] defendant need

not engage in direct communication with the person whom he or she intended to

harass” in order to violate section 53a-183. State v. Buhl, 321 Conn. 688, 719 (2016)

(internal quotation marks and alterations omitted). Accordingly, the Connecticut

Supreme Court has recognized that a defendant’s communications with parties other

than the complainant may serve as evidence of his intent to harass the complainant.

See id. at 721 (noting that the defendant’s communications with the victim’s parents

“could reasonably evince the intent to harass, annoy, or alarm” the victim). Thus, the

fact that the three phone calls were made to Randhawa’s employers, rather than to

Randhawa herself, does not render Rocheleau’s use of these calls unconstitutional.

      Furthermore, the arrest warrant application provides a basis for concluding that

the state’s prosecution of Siddiqui was based on his harassing conduct, rather than on

the content of his communications. Notwithstanding Siddiqui’s claim that his arrest

warrant was obtained “in large part” on the three phone calls made to Randhawa’s



                                           23
employers, Am. Compl. at ¶ 39, the arrest warrant application contains numerous

allegations relating to the harassing manner in which Siddiqui communicated with

Randhawa. For example, the application alleges that Randhawa received more than

nine calls from blocked or disguised numbers that she believed were from Siddiqui.

See Arrest Warrant Application at ¶¶ 4, 9; see also State v. Reed, 176 Conn. App. 537,

552 (2017) (“Typically, telephone harassment involves multiple telephone calls or calls

placed at inconvenient locations or hours.”). Moreover, some of Siddiqui’s alleged

communications were placed at inconvenient locations or hours, such as the calls to

Randhawa’s place of employment and a lengthy email that Siddiqui sent to Randhawa

and her family during the week of Randhawa’s wedding. See Arrest Application

Warrant at ¶¶ 5, 7–9; see also Gormley, 632 F.2d at 940–41 (denying habeas petition

from appellant convicted of telephone harassment for calling complainant’s workplace to

harass her). As a result, Siddiqui has not pled factual allegations that support a

reasonable inference that the warrant for his arrest violates his First Amendment rights.

       For the aforementioned reasons, Siddiqui’s free speech claim is dismissed.

       G.     Substantive Due Process

       Siddiqui also claims that Rocheleau’s conduct violated his right to substantive

due process under the Fourteenth Amendment. Am. Compl. at ¶ 37.

       To survive a Rule 12(b)(6) motion, a substantive due process claim “must allege

governmental conduct that is so egregious, so outrageous, that it may fairly be said to

shock the contemporary conscience.” Velez v. Levy, 401 F.3d 75, 93 (2d Cir. 2005)

(internal quotation marks omitted). Because “[s]ubstantive due process is an outer limit

on the legitimacy of governmental action[,] . . . [s]ubstantive due process standards are

violated only by conduct that is so outrageously arbitrary as to constitute a gross abuse
                                            24
of governmental authority.” Natale v. Town of Ridgefield, 170 F.3d 258, 263 (2d Cir.

1999). Thus, while the Second Circuit has noted that “malicious and sadistic”

government action that is “designed for no legitimate government purpose[ ]

unquestionably shock[s] the conscience,” Velez, 401 F.3d at 94 (internal quotation

marks omitted), it has also cautioned that the protections of due process are not

implicated by state conduct that “merely offend[s] some fastidious squeamishness or

private sentimentalism,” Smith v. Half Hollow Hills Cent. Sch. Dist., 298 F.3d 168, 173

(2d Cir.2002). Instead, the state action must “fairly be viewed as so brutal and offensive

to human dignity as to shock the conscience.” Id. (internal quotation marks omitted).

The Supreme Court has further cautioned against expanding the concept of substantive

due process, noting that “the guideposts for responsible decisionmaking in this

unchartered area are scarce and open-ended.” Albright v. Oliver, 510 U.S. 266, 271–72

(1994). Accordingly, “where another provision of the Constitution provides an explicit

textual source of constitutional protection, a court must assess a plaintiff's claims under

that explicit provision and not the more generalized notion of substantive due process.”

Kia P. v. McIntyre, 235 F.3d 749, 757–58 (2d Cir. 2000) (internal quotation marks and

alterations omitted).

       In this case, Siddiqui argues that “all of [Rocheleau’s] actions, taken as a whole,

violated [his] Fourteenth Amendment right to substantive due process.” Pl.’s Mem. at

14. However, to the extent that Siddiqui’s substantive due process claim rests on the

issuance of the arrest warrant or the search of his phone, it is dismissed because it is

subsumed by his more particularized claims for violations of his rights to travel, to

access courts, and to be free of search and seizure, which this court has already



                                            25
addressed. See, supra, at 8–21. Likewise, to the extent that Siddiqui’s substantive

due process claim is based on the alleged phone calls made to Randhawa’s workplace,

it is dismissed because it is subsumed by Siddiqui’s free speech claim, which the court

also addressed above. See, supra, at 21–24.

       While acknowledging that portions of his substantive due process claim have

redress under other constitutional provisions, see Pl.’s Mem. at 15, Siddiqui suggests

that some of Rocheleau’s unlawful conduct falls outside the scope of any explicit textual

sources of constitutional protection, see id. at 15–16. Siddiqui highlights, in particular,

his allegations that Rocheleau (1) harassed his family members by threatening arrest if

they did not divulge Siddiqui’s phone number; (2) provided false information to the

Siddiqui’s business school about his immigration status; and (3) withheld exculpatory

information from state court judges, as well as disobeyed state court orders. See id. at

16; Am. Compl. at ¶ 12.

       Turning first to Rocheleau’s threats to arrest Siddiqui’s family members, the court

notes that these verbal threats were in service of a legitimate governmental objective,

namely, acquiring Siddiqui’s phone number in order to investigate Randhawa’s

complaints of harassment. While Rocheleau’s interview of Siddiqui’s family members

may have been coercive, “investigatory conduct that includes coercive techniques does

not offend substantive due process absent particularly egregious circumstances.”

Rhodes v. Tevens, No. 07-CV-471S, 2012 WL 777421, at *12 (W.D.N.Y. Mar. 7, 2012),

aff'd sub nom. Rhodes v. United States, 519 F. App'x 703 (2d Cir. 2013). Notably

absent from Siddiqui’s Amended Complaint are allegations that Rocheleau used

physical force when conducting his interview of Siddiqui’s family. Velez, 401 F.3d at 93



                                             26
(“We tend to speak of that which ‘shocks the conscience’ largely in the context of

excessive force claims.”). Instead, Siddiqui only alleges that Rocheleau made verbal

threats to Siddiqui’s family, and district courts in this Circuit have routinely held that

verbal abuse alone does not normally satisfy the shock the conscience standard. See,

e.g., Longmoor v. Nilsen, 285 F. Supp. 2d 132, 139 (D. Conn. 2003).

       For similar reasons, Rocheleau’s false statements to Siddiqui’s business school

about Siddiqui’s immigration status do not rise to the level of a substantive due process

violation. While such statements may have jeopardized Siddiqui’s student visa status,

they are not, by themselves, “so brutal and offensive to human dignity as to shock the

conscience.” See Roman v. Velleca, No. 3:11CV1867 VLB, 2012 WL 4445475, at *11

(D. Conn. Sept. 25, 2012) (dismissing substantive due process claim against defendant

who “fabricated incidents of misconduct in order to impugn the [p]laintiff’s reputation,

causing him to be reprimanded in writing, transferred, and suspended.”).

       Finally, Siddiqui’s allegations that Rocheleau withheld exculpatory evidence and

disobeyed orders from state court judges do not plausibly support a substantive due

process claim because they are subsumed by Rocheleau’s Fourth Amendment claim for

unreasonable searches and seizures. Moreover, even if the court were to ignore the

duplicative nature of these alleged constitutional violations, this conduct does not

“constitute the kind of heinous behavior recognized in the law as ‘conscious shocking.’”

Cusick v. City of New Haven, 145 F. App'x 701, 703 (2d Cir. 2005). Government

conduct does not violate substantive due process simply because it violates state law.

See Natale, 170 F.3d at 262 (holding that “[a]rbitrary conduct that might violate zoning

regulations as a matter of state law is not sufficient to demonstrate conduct so



                                              27
outrageously arbitrary as to constitute a gross abuse of governmental authority that will

offend the substantive component of the Due Process Clause”). Nor does an officer’s

withholding of exculpatory evidence necessarily shock the conscious. Kozey v.

Quarles, No. 3:04 CV 1724 MRK, 2005 WL 2387708, at *6 (D. Conn. Sept. 28, 2005)

(dismissing substantive due process claim that alleged failures to report exculpatory

information to the state court), aff'd, 252 F. App'x 387 (2d Cir. 2007); Watson v. Grady,

No. 09-CV-3055 KMK, 2010 WL 3835047, at *23 (S.D.N.Y. Sept. 30, 2010) (dismissing

substantive due process claim that vaguely alleged that defendants hid exculpatory

evidence and gave prosecutors false information regarding plaintiff’s involvement in

criminal activity). Where, as here, the plaintiff challenges the actions of an executive

official, the Supreme Court has cautioned that “only the most egregious official conduct

violates” a party’s substantive due process rights, the reason being that “executive

action challenges raise a particular need to preserve the constitutional proportions of

constitutional claims, lest the Constitution be demoted to . . . a font of tort law.” Cty. of

Sacramento v. Lewis, 523 U.S. 833, 846, 474 n.8 (1998). Absent allegations of

additional egregious conduct, Rocheleau’s withholding of exculpatory evidence and

failure to comply with state court orders do not do not “fall within the narrow range of

‘conscious-shocking’ conduct that has been held to violate the right to substantive due

process.” Cusick, 145 F. App'x at 703.

       H.     State Law Claims

       Finally, Siddiqui brings various state law claims against Rocheleau, including for

unreasonable search and seizure and for intentional infliction of emotional distress. Am.

Compl. at ¶¶ 26, 44. However, having dismissed all of Siddiqui’s federal law claims, the

court will not reach the merits of Siddiqui’s state law claims because Siddiqui has not
                                              28
carried his burden of proving that his suit satisfies the amount in controversy

requirement for diversity jurisdiction.6 Although Siddiqui asserts that the court has

diversity jurisdiction and Rocheleau has not this assertion, the court is obligated, sua

sponte, “to consider whether the requirements of the diversity statute were satisfied in

this case,” both because “a challenge to subject matter jurisdiction cannot be waived

and because where jurisdiction is lacking, dismissal is mandatory.” Mehlenbacher v.

Akzo Nobel Salt, Inc., 216 F.3d 291, 295 (2d Cir. 2000) (internal quotation marks and

alterations omitted); see also id. at 295–298 (addressing, sua sponte, whether plaintiff’s

claim satisfied the amount in controversy requirement for diversity jurisdiction).

        Pursuant to section 1332 of title 28 of the United States Code, a district court has

diversity jurisdiction when (1) there is diversity of citizenship between the parties, and

(2) “the matter in controversy exceeds the sum or value of $75,000, exclusive of

interests and costs.” The Second Circuit has noted that the “party invoking the

jurisdiction of the federal court has the burden of proving that it appears to a ‘reasonable

probability’ that the claim is in excess of the statutory jurisdictional amount.” Chase

Manhattan Bank, N.A. v. Am. Nat. Bank & Tr. Co. of Chicago, 93 F.3d 1064, 1070 (2d

Cir. 1996). While “[i]t is well settled that the sum claimed by the plaintiff controls if the

claim is apparently made in good faith,” id. (emphasis in original), “[a] plaintiff must [ ]

show that the amount in controversy is non-speculative in order to satisfy the [diversity




        6
          The court also declines to exercise its supplemental jurisdiction over Siddiqui’s state law claims.
Where, as here, “the district court has dismissed all claims over which it has original jurisdiction,” it may
decline to exercise supplemental jurisdiction over any remaining causes of action. 28 U.S.C. §
1367(c)(3). Indeed, “[i]n the usual case in which all federal-law claims are eliminated before trial, the
balance of factors to be considered under the pendent jurisdiction doctrine—judicial economy,
convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the remaining
state-law claims.” DiLaura v. Power Auth. of State of N.Y., 982 F.2d 73, 80 (2d Cir. 1992).

                                                     29
jurisdiction] statute,” Herbert v. Devito, No. 18-CV-5287 (AMD), 2018 WL 4845737, at *3

(E.D.N.Y. Oct. 4, 2018). Accordingly, district courts in this Circuit have routinely found

jurisdictional defects in complaints that merely allege that the claim exceeds the

statutory jurisdictional amount, without alleging a factual basis to support a reasonable

probability that the requirement has been met. See, e.g., Baltazar v. Earth Ctr. of

Maanu, Inc., No. 14-CV-3543 ENV LB, 2014 WL 3887717, at *2 (E.D.N.Y. July 11,

2014). However, even where the court concludes that the plaintiff has not pled a

reasonable probability of satisfying the amount in controversy requirement, “the court

must afford the plaintiff an appropriate and reasonable opportunity to show good faith in

believing that a recovery in excess of the jurisdictional amount is reasonably possible.”

Chase Manhattan Bank, 93 F.3d at 1070 (2d Cir. 1996) (internal quotation marks and

alterations omitted).

       In this case, Siddiqui alleges that “[t]he amount in dispute, exclusive of interest

and costs, is greater than seventy-five thousand dollars ($75,000).” Am. Compl. at ¶ 1.

However, the factual allegations underlying this claim of jurisdiction do not provide a

basis for inferring to a reasonable probability that Siddiqui’s suit satisfies the amount in

controversy requirement. Siddiqui merely alleges that he has suffered (1) “significant

damage to his reputation,” id. at ¶ 33; (2) “substantial loss of income as a result of his

inability to return to the United States to complete his graduate school education at

Northwestern University,” id.; and (3) “severe emotional distress, including significant

exacerbation of his Major Depression and Chronic Insomnia,” id. at ¶ 43. To infer from

these allegations that Siddiqui’s suit exceeded $75,000 in value would be speculative.




                                             30
Accordingly, Siddiqui has not met his burden of proving to a reasonable probability that

the amount in controversy exceeds the jurisdictional limit.

       The court therefore concludes that it lacks diversity jurisdiction over the case at

this time. In accordance with the Second Circuit’s directions, the court grants Siddiqui

leave to amend his Amended Complaint to allege that recovery in excess of $75,000 is

reasonably possible, as well as to replead, if he can, his right to travel claim and his

unreasonable search and seizure claim.

V.     CONCLUSION

       For the foregoing reasons, Rocheleau’s Motion to Dismiss (Doc. No. 9) is

GRANTED, and Siddiqui’s Amended Complaint is dismissed without prejudice. Siddiqui

is permitted to replead his right to travel claim, his Fourth Amendment search and

seizure claim, and the existence of diversity jurisdiction over his state law claims. Any

amended complaint shall be filed on or before December 31, 2018. If no amended

complaint has been filed by that date, the clerk is directed to close the case.

SO ORDERED.

       Dated at New Haven, Connecticut this 10th day of December, 2018.



                                          /s/ Janet C. Hall __
                                          Janet C. Hall
                                          United States District Judge




                                             31
